PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/407,917
Filing Date: 9 May 2019
Appellant(s): FLORES et al.



__________________
Kent A. Lembke
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-25 are rejected under 35 U.S.C. 101.  Claims 1-8, 10-16, 18-23, and 25 are rejected under 35 U.S.C. 103.

(2) Response to Argument
Appellant’s arguments filed June 29, 2021 have been fully considered but they are not persuasive.
With regard to the argument on page 6, that the Examiner failed to follow 101 best practices of the Office, it is noted that the Examiner followed best practices guidelines and policies as set forth by the Supreme Court and 2019 PEG Guidelines.  It is further noted that the Examiner did not recommend an amendment that would resolve eligibility of the claim because the Examiner had no recommendations that would overcome the 101 rejection.
 With regard to the argument on page 7, that the claims should have been found eligible under Pathway A under a streamlined analysis, the Examiner respectfully disagrees.  The Appellant further argues that the claims have limitations that cause the claims to have self-evident eligibility.  The argument is not convincing.  As an initial matter, the Appellant has not cited to specifically which limitations in the claims cause the claims to have self-evident eligibility.  Furthermore, each claim was given the full and proper analysis under the test set 
With regard to the argument on pages 7-8, that the claims do not tie up or prevent anyone from “trading and commercial transactions including sales activities or behaviors,” it is noted “while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework.  
With regard to the argument on page 8, that the independent claims recite additional elements such that the claim as a whole integrates the judicial exception into a practical application of the judicial exception, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the additional elements of independent claim 1 include a first server; a first computer executing code; generating a benchmark index file stored on the first server; a second server; a second computer executing code; generates an ETF holdings file stored on the second server; and the additional elements of independent claim 11 a data storage device; a computing device communicatively linked to the data storage device; stores a benchmark index file on the data storage device; a computing device; and a server; and the additional elements of claim 19 include a computer such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., generic servers, data storage device, computing device, and computer to perform the claimed method steps and system functions.  The generic servers, data storage device, computing device, and computer are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem to the business process, at least at [0005], describing a strong demand for new index funds that provide advantages of existing index funds but present investor with new investment opportunities, and at [0006], describing how investment mandates restrictions “make it increasingly difficult to gain exposure to asset classes without approved financial products available on regulated exchanges.”  The Specification also discloses a solution to a business problem at least at [0007], disclosing “With the above demands and technical challenges in mind, the inventors created a method of creating and managing a new index (or a new index fund) along with a system for providing a practical application of or implementing the new index for use by investors (or customers).”
The Appellant further argues, on page 8, the claim limitations that are implemented use two servers and two computers that are networked together and do not merely implement the abstract idea.  The argument is not convincing.  As an initial matter, it is noted that the features upon which Appellant relies (i.e., “two servers and two computers that are networked together”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the claims recite generic computer hardware that is used in a customary manner which are insufficient to impart patentability under Alice.  For example, claim 1 recites the following: a first server; a first computer executing code; generating a benchmark index file stored on the first server; a second server; a second computer executing code; generates an ETF holdings file stored on the second server. The Examiner is unable to ascertain how the claims use these and other items of computer hardware in a manner other than their customary generic use.
With regard to the argument on page 9, that the claims provide a technological solution to a technological problem, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of creating an index for a financial product to reference for mandated-restricted investors to use (see at least [0006] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., creating an index for a financial product to reference, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Appellant further argues, on page 9, that the claims at issue in the instant application have a similar form to the claims of DDR Holdings.  Appellant’s reliance upon DDR Holdings is misplaced.  The claims of the instant application are not like those the Court found patent eligible in DDR, in which the inventive concept was in the modification of conventional mechanics behind website display to produce a dual-source integrated hybrid display because Appellant’s claims here do not address problems unique to the Internet or require an arguably inventive device or technique for displaying information.  Rather, the claims of the instant application claims are directed to solving the problem of creating an index for a financial product to reference for mandated-restricted investors to use (see at least [0006] of the Specification).
With regard to the argument on page 10, that claim 1 provides a practical application because it includes the limitation that “the index provider creates a new index by cross referencing the initial benchmark index and the ETF” and then “generates a new index file defining holdings of the new index and index levels for each of the holdings of the new index,” thereby improving technology by covering a particular solution to a problem or a particular way to achieve a desired outcome, as stated in McRO, the Examiner respectfully disagrees.  The claims in McRO were held patent eligible because the claims were directed at specific rules that resulted in an improvement to the technology of computer generated lip synchronization.  The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process." The claims at issue in McRO described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, allowing the computer to perform a function not previously performable by a computer.  In the instant application, the Examiner fails to see where the technological improvement is, the limitations are directed towards steps performed on a computer, the functioning of the additional elements or technological processes themselves and as whole are not improved.   Furthermore, the patent claims in the instant application are not directed to a specific implementation to a solution to a problem in the software arts of improving computer animation through the use of specific rules, therefore McRO has no applicability.
With regard to the argument on page 10, that the claims at issue in the instant application have a similar form to the claims of BASCOM Global Internet, the Examiner respectfully disagrees.  The claims of the instant application are not like those the Court found patent eligible in Bascom, in which the inventive concept was the unconventional arrangement of the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, this design permitted the filtering tool to have both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server and was not conventional or generic, instead, the patent claimed and explained how a particular arrangement of elements was “a technical improvement over prior art ways of filtering such content.” (BASCOM, 827 F.3d at 1345.).  In the instant application the claims do not have an inventive concept found in the non-conventional and non-generic arrangement of the additional elements.  Rather, in the claims of the instant application, the generic servers, data storage device, computing device, and computer perform the steps of creating an initial benchmark index, create an ETF to track the initial benchmark index, and creating a new index by cross referencing the initial benchmark and the ETF. These are merely generic computer components performing customary and generic steps. The Examiner fails to see, and the Appellant fails to point out, how the steps are unconventional steps that confine the claims to a particular useful application.
With regard to the argument on pages 10-11, that the claims recite additional elements that amount to significantly more than the judicial exception, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of independent claim 1 include a first server; a first computer executing code; generating a benchmark index file stored on the first server; a second server; a second computer executing code; generates an ETF holdings file stored on the second server; and the additional elements of independent claim 11 a data storage device; a computing device communicatively linked to the data storage device; stores a benchmark index file on the data storage device; a computing device; and a server; and the additional elements of claim 19 include a computer.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to the application or instructions to apply the abstract idea (i.e., creating an index for a financial product) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself.  The specifics about the abstract idea do not overcome the rejection
With regard to the argument on page 11, that there is no evidence in the final Office Action that Examiner performed the eligibility analysis of Step 2B, the Examiner respectfully disagrees.  As an initial matter, Examiner notes that each claim was given the full and proper analysis under the test set forth by the Supreme Court and 2019 PEG Guidelines.  Furthermore, the Examiner respectfully points out, as discussed in the 101 rejection below, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements in the claims, considered both individually and in combination, amount to no more than mere instructions to apply the exception using generic computer components, and mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
With regard to the argument on page 12, that there is no showing by the Examiner in the Office Action that these are well-understood, routine, conventional elements, the argument is not convincing.   The Appellant further argues that because the Examiner has not taken official notice that the claim limitations are routine or well-understood, then the Examiner should find the claim elements provide “significantly more.”  The argument is not convincing.  As an initial matter, as noted in the 101 rejection below, the additional elements amount to merely using a computer as a tool to perform an abstract idea – see MPEP 2106.05(f). This consideration is different than the Well Understood, Routine, and Conventional Consideration –See MPEP 2106.05(d).  Furthermore, the claim limitations of the instant application are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of independent claim 1 include a first server; a first computer executing code; generating a benchmark index file stored on the first server; a second server; a second computer executing code; generates an ETF holdings file stored on the second server; and the additional elements of independent claim 11 a data storage device; a computing device communicatively linked to the data storage device; stores a benchmark index file on the data storage device; a computing device; and a server; and the additional elements of claim 19 include a computer.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to the application or instructions to apply the abstract idea (i.e., creating an index for a financial product) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself.  The specifics about the abstract idea do not overcome the rejection
Appellant further argues, on page 12, that the cross referencing approach implemented by the claims add specific limitations to the recited judicial exception that are not well-understood, routine, or conventional in the field by providing an unconventional arrangement of computer components to achieve these functions.  The argument is not convincing.  In the instant application, the additional elements of independent claim 1 include a first server; a first computer executing code; generating a benchmark index file stored on the first server; a second server; a second computer executing code; generates an ETF holdings file stored on the second server; and the additional elements of independent claim 11 a data storage device; a computing device communicatively linked to the data storage device; stores a benchmark index file on the data storage device; a computing device; and a server; and the additional elements of claim 19 include a computer.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to the application or instructions to apply the abstract idea (i.e., creating an index for a financial product) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself.  The specifics about the abstract idea do not overcome the rejection
Appellant further argues, on page 12, that as was the case in DDR Holdings, the claims provide significantly more than the abstract idea because they provide modified functionality or operation of conventional computers in a network used to implement the judicial exception.  The argument is not convincing.  As an initial matter, it is noted that the features upon which Appellant relies (i.e., the computer components that are networked together) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the claims of the instant application are not like those the Court found patent eligible in DDR, in which the inventive concept was in the modification of conventional mechanics behind website display to produce a dual-source integrated hybrid display because Appellant’s claims here do not address problems unique to the Internet or require an arguably inventive device or technique for displaying information.  The claim limitations of the instant application are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of independent claim 1 include a first server; a first computer executing code; generating a benchmark index file stored on the first server; a second server; a second computer executing code; generates an ETF holdings file stored on the second server; and the additional elements of independent claim 11 a data storage device; a computing device communicatively linked to the data storage device; stores a benchmark index file on the data storage device; a computing device; and a server; and the additional elements of claim 19 include a computer.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to the application or instructions to apply the abstract idea (i.e., creating an index for a financial product) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself.  The specifics about the abstract idea do not overcome the rejection.
Appellant further argues, on page 12, that a review of Appellant’s specification supports the argument that additional elements are not well-known or conventional.  The Examiner respectfully disagrees.  The Appellant has not providing citation to where the Specification supports the argument that the additional elements are not well-known or conventional.  The Specification does not provide support that the additional elements are not well-known or conventional.  In fact, the Specification at [0037] discloses that “embodiments disclosed herein can be implemented as one or more computer program products, i.e., one or more modules of computer program instructions encoded on a computer-readable medium for execution by, or to control the operation of, data processing apparatus (processors, cores, etc.). The computer-readable medium can be a machine-readable storage device, a machine-readable storage substrate, a memory device, a composition of matter affecting a machine- readable propagated signal, or a combination of one or more of them. In addition to hardware, code that creates an execution environment for the computer program in question may be provided, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, or a combination of one or more of them.”  
With regard to the argument on page 13, that the Examiner erred in the 101 analysis because the Office Action did not provide an analysis under 101 for each and every claim but rather made a conclusory statement regarding all of the dependent claims, the Examiner respectfully disagrees.  As an initial matter, the Examiner notes that each claim was given the full and proper analysis under the test set forth by the Supreme Court and 2019 PEG Guidelines.  Furthermore, the Examiner included the dependent claims and their full analysis; as discussed in para. 43 of the Final Rejection dated 02/10/2021, and as discussed in the 101 rejection below, the dependent claims were analyzed both individually and in combination, and are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fails to establish that the claims are not directed to an abstract idea.  Particularly, dependent claims 2-10, 12-18, and 20-25 simply help to define the abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Therefore, the claims are not patent eligible.
With regard to the argument on pages 14-15, that Arnott does not seek to find alternative or non-traditional methods to identify or weight qualifying constituents for an index, the argument is not convincing.  It is noted that the features upon which Appellant relies (i.e., finding alternative or non-traditional methods to identify or weight qualifying constituents for an index) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 With regard to the argument on page 15, that Arnott fails to show the combination of an ETF provider that “creates an ETF to track the initial benchmark index” and the index provider that “creates a new index by cross referencing the initial benchmark index and the ETF and generates a new index file defining holdings of the new index and index levels for each of the holdings of the new index, the holdings of the new index being investments present in both the set of holdings of the ETF and the set of investment constituents of the benchmark index file,” the argument is not convincing.  As discussed in the 103 rejection in the Final Rejection dated 02/10/2021, Arnott discloses an ETF provider that “creates an ETF to track the initial benchmark index” at least at [0230], disclosing that a generated index may be used to build a portfolio, and at [0262]-[0263], disclosing a method of constructing an accounting data based stock market index (ADBI) and a portfolio of financial objects using the ABDI, and that the portfolio may not purchase all of the financial objects in the ADBI, and instead utilize a sampling methodology in order to obtain a portfolio correlation objective.  The Examiner is interpreting the index fund containing a portfolio of financial objects based on the index as the ETF.  Arnott therefore teaches this limitation.
Furthermore, regarding the claim limitations of the index provider that “creates a new index by cross referencing the initial benchmark index and the ETF and generates a new index file defining holdings of the new index and index levels for each of the holdings of the new index, the holdings of the new index being investments present in both the set of holdings of the ETF and the set of investment constituents of the benchmark index file,” the argument is not convincing.  As discussed in the 103 rejection in the Final Rejection dated 02/10/2021, Dudzinski discloses creating a new index by cross referencing the initial benchmark index and the ETF and generates a new index file defining holdings of the new index and index levels for each of the holdings of the new index, at least at the Abstract, disclosing a method for creating index that replicates performance of specified funds involves defining subsets of the holdings in the specified fund and determining correlation in performance between subset and fund. One subset among predetermined subsets is selected as replication index for the fund based on the correlations in performance between respective subsets and fund.  
Furthermore, as discussed in the 103 rejection in the Final Rejection dated 02/10/2021, Catalano discloses the holdings of the new index being investments present in both the set of holdings of the ETF and the set of investment constituents of the benchmark index file at least at [0036]-[0037], disclosing that an index or fund created or maintained according to the invention may identify a subset of financial instruments within a fund or index; or a fund or index may constitute a subset of the financial instruments of an index or fund created or maintained according to the invention; or a combination of both.  The cited art of record therefore teaches these limitations.
With regard to the argument on pages 15-16, that Arnott, in teaching rebalancing of an existing index, does not teach creating a new index with new constituents, as called for in claim 1, the argument is not convincing.  First of all, the rebalancing of Arnott teaches creation of a new index, because the rebalanced index created in Arnott is different from the index before it was rebalanced, and is therefore a new index.  Furthermore, even if Arnott does not teach creating a new index, Dudzinski discloses creating a new index by cross referencing the initial benchmark index and the ETF and generates a new index file defining holdings of the new index and index levels for each of the holdings of the new index, at least at the Abstract, disclosing a method for creating index that replicates performance of specified funds involves defining subsets of the holdings in the specified fund and determining correlation in performance between subset and fund. One subset among predetermined subsets is selected as replication index for the fund based on the correlations in performance between respective subsets and fund.  
Appellant further argues, on page 16, that the balancing of an existing index fails to show creating a new index with new constituents as called for in claim 1.  The argument is not convincing.  It is noted that the features upon which Appellant relies (i.e., a new index with new constituents) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regard to the argument on page 16, that there is no requirement in Arnott that the rebalanced ADBI include only investments present in both the ADBI and the “portfolio of financial objects,” and that therefore Arnott fails to teach the system of claim 1, the argument is not convincing.  As an initial matter, this argument is contradictory to the argument made by the Appellant at page 16, para. 1 of the Appeal Brief filed 06/29/2021.  In the Appeal Brief filed 06/29/2021, at page 16, para. 1, the Appellant argues that the rebalancing of Arnott “of an existing index fails to show creating a new index with new constituents as called for in claim 1.”  (emphasis added).  Appellant then argues, on page 16 para. 3, that Arnott must disclose the investments must include only investments present in both the ADBI and the “portfolio of financial objects” in order to read on claim 1.  It is noted that holdings of a new index being investments present in both ETF and the benchmark index does not have new constituents.
Furthermore, Catalano discloses that the holdings of the new index being investments present in both the set of holdings of the ETF and the set of investment constituents of the benchmark index file at least at [0036]-[0037], disclosing that an index or fund created or maintained according to the invention may identify a subset of financial instruments within a fund or index; or a fund or index may constitute a subset of the financial instruments of an index or fund created or maintained according to the invention; or a combination of both.  The cited art of record therefore teaches this limitation.
With regard to the argument on page 17, that Dudzinski does not teach creating “a new index by cross referencing the initial benchmark index and the ETF,” the Examiner respectfully disagrees.  As discussed in the 103 rejection in the Final Rejection dated 02/10/2021, Dudzinski discloses creating a new index by cross referencing the initial benchmark index and the ETF and generates a new index file defining holdings of the new index and index levels for each of the holdings of the new index, at least at the Abstract, disclosing a method for creating index that replicates performance of specified funds involves defining subsets of the holdings in the specified fund and determining correlation in performance between subset and fund. One subset among predetermined subsets is selected as replication index for the fund based on the correlations in performance between respective subsets and fund.  The cited art of record therefore teaches this limitation.
With regard to the argument on page 17, that Dudzinski does not teach that the holdings of the new index being investments present in both the set of holdings of the ETF and the set of investment constituents of the benchmark index file, the argument is not convincing.  As discussed in the 103 rejection in the Final Rejection dated 02/10/2021, Catalano discloses the holdings of the new index being investments present in both the set of holdings of the ETF and the set of investment constituents of the benchmark index file at least at [0036]-[0037], disclosing that an index or fund created or maintained according to the invention may identify a subset of financial instruments within a fund or index; or a fund or index may constitute a subset of the financial instruments of an index or fund created or maintained according to the invention; or a combination of both.  The cited art of record therefore teaches this limitation.
Appellant further argues, on pages 17-18, that Catalano is silent to creating a new index by cross referencing one of its indices or funds with an associated ETF, and therefore Catalano is silent that the new index would include holdings found in both the initial benchmark and the ETF.  The argument is not convincing.  It is noted that even if Catalano does not disclose the specific cross referencing technique, it does not mean that Catalano does not disclose the holdings of the new index being investments present in both the set of holdings of the ETF and the set of investment constituents of the benchmark index file.  Catalano, in fact, discloses this limitation at least at [0036]-[0037], disclosing that an index or fund created or maintained according to the invention may identify a subset of financial instruments within a fund or index; or a fund or index may constitute a subset of the financial instruments of an index or fund created or maintained according to the invention; or a combination of both.  The cited art of record therefore teaches this limitation.
With regard to the argument on pages 18-19, that the cited art of record does not teach the limitations of claim 3, the Examiner respectfully disagrees.  As discussed in the 103 rejection in the Final Rejection dated 02/10/2021, Arnott discloses cross-referencing that comprises weighting constituents held in common between holdings information for holdings and the initial benchmark index at least at [0257], disclosing that the weightings of the overlapping financial objects in the ADBI are compared with the weightings of the overlapping financial objects in the conventionally weighted index. Then one or more of the overlapping financial object may be purchased based on the result of the comparison.  Furthermore, Dudinski discloses that cross referencing comprises correlating constituents between holdings information for the ETF at least at the Abstract, disclosing that creating a new index by cross referencing the initial benchmark index and the ETF and generates a new index file defining holdings of the new index and index levels for each of the holdings of the new index, at least at the Abstract, disclosing a method for creating index that replicates performance of specified funds involves defining subsets of the holdings in the specified fund and determining correlation in performance between subset and fund. One subset among predetermined subsets is selected as replication index for the fund based on the correlations in performance between respective subsets and fund.  The cited art of record therefore teaches this limitation.  
Appellant further argues on page 18 that there is no suggestion in Arnott that the weighting of financial objects in the “portfolio of financial objects” created on the ADBI are set based on a determination of overlap between the portfolio and the ADBI.  The argument is not convincing.  It is noted that the features upon which Appellant relies (i.e., weighting is based on a determination that constituents are overlapping) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regard to the argument on page 20, that Arnott does not teach a portfolio created to passively track the initial benchmark index, the Examiner respectfully disagrees.  As an initial matter, the Examiner respectfully notes that claim 19 is not rejected for being anticipated by Arnott, but rather is rejected under 35 U.S.C. 103 as being unpatentable over Arnott in view of Dudzinski.  Furthermore, as discussed in the 103 rejection in the Final Rejection dated 02/10/2021,  Arnott discloses a second set of holdings differing from the first set of holdings that are selected to passively track the initial benchmark at least at [0271] and [0008], disclosing that an accounting data based index may be available in several varieties to meet the unique needs of different classes of retail and institutional investors, including, e.g., but not limited to, as enhanced portfolios, Exchange Traded Funds (ETFs), passively managed funds, and that passive portfolios may be built based on a weighted index, and at least at [0262]-[0263], disclosing a method of constructing an accounting data based stock market index (ADBI) and a portfolio of financial objects using the ABDI, and that the portfolio may not purchase all of the financial objects in the ADBI, and instead utilize a sampling methodology in order to obtain a portfolio correlation objective.  The cited art of record therefore teaches this limitation. 
With regard to the argument on page 21, that the cited art of record does not disclose the limitations of claim 2, the Examiner respectfully disagrees.  As discussed in the 103 rejection in the Final Rejection dated 02/10/2021, Dudzinski discloses creating a new index, at least at the Abstract, disclosing a method for creating index that replicates performance of specified funds involves defining subsets of the holdings in the specified fund and determining correlation in performance between subset and fund. One subset among predetermined subsets is selected as replication index for the fund based on the correlations in performance between respective subsets and fund.  Furthermore, Arnott discloses the index provider publishes the new index file via a server to an exchange, wherein the exchange provides trading of an exchange-traded derivative or future that is settled by the exchange by reference to the index levels for each of the holdings of the new index, at least at [0109], disclosing that the system includes a trading host computer processing apparatus operative to construct a portfolio of assets, and the trading host computer processing apparatus includes a trading accounts management subsystem operative to receive one or more data indicative of investment amounts from one or more investors; a purchasing subsystem operative to permit purchasing of one or more of the trading assets using the investment amounts based on the data, and at [0035] disclosing that the financial object may include assets including derivatives contract, including at least one of: a future.  The Examiner is interpreting trading the financial object where the financial object may be a derivative as “wherein the exchange provides trading of an exchange-traded derivative.”  Furthermore, the Examiner notes that only one side of the “or” needs to be taught by the art, and the Examiner has mapped Arnott at least at [0109] and [0035] to the left side of the “or”.  Cavatoni discloses that publishing is periodically, at least at [0026], disclosing publishing on a particular business day.  The cited art of record therefore teaches this limitation.
The Appellant further argues, on page 21, that Cavatoni does not cover any index creation.  The argument is not convincing.  The rebalancing of Arnott teaches creation of a new index, because the rebalanced index created in Arnott is different from the index before it was rebalanced, and is therefore a new index.  Furthermore, even if Arnott does not teach creating a new index, Dudzinski discloses creating a new index by cross referencing the initial benchmark index and the ETF and generates a new index file defining holdings of the new index and index levels for each of the holdings of the new index, at least at the Abstract, disclosing a method for creating index that replicates performance of specified funds involves defining subsets of the holdings in the specified fund and determining correlation in performance between subset and fund. One subset among predetermined subsets is selected as replication index for the fund based on the correlations in performance between respective subsets and fund.  The cited art of record therefore teaches this limitation.
The Appellant further argues, on page 21, that one skilled in the art would not look to Cavatoni to try to achieve Appellant’s invention, and that combining its teaching with the other three references would not produce the system of claim 1 or claim 2.  The Examiner respectfully disagrees.  The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Arnott by periodically publishing by using the technique of Cavatoni, in order to improve ETF trading process for investors (see Cavatoni at least at [0002]-[0004]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
For the reasons above, Appellant’s arguments are not persuasive. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        

Conferees:
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694           


/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.